Citation Nr: 0127188	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  95-03 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a jaw 
injury.

2.  Entitlement to service connection for residuals of a back 
injury on a direct service incurrence basis or as secondary 
to service-connected residuals of a fracture of the left 
fifth metatarsal.

3.  Entitlement to service connection for Morton's neuroma of 
the third and fourth metatarsal head interspace of the left 
foot on a direct service incurrence basis or as secondary to 
service-connected residuals of a fracture of the left fifth 
metatarsal.  

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left fifth metatarsal.


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to October 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Albuquerque, New Mexico, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1994, the RO denied a compensable evaluation for 
residuals of a fracture of the left fifth metatarsal.  In 
September 1998, the RO denied service connection for Morton's 
neuroma of the interspace between the third and fourth left 
metatarsal heads and for residuals of a back injury.  In 
April 1999, the RO denied service connection for residuals of 
a jaw fracture.  

In September 1999 the Board issued a decision in this appeal.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In June 2001 the Court vacated the Board's September 1999 
decision.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000 the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 21, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is also of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  

The veteran's representative submitted written argument in 
support of the claim in November 2001.  The representative 
argues that the case must be remanded to the RO for 
compliance with the duty to inform and the duty to assist 
requirements of VCAA.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The veteran's representative has also submitted additional 
medical evidence in support of the veteran's claims.  This 
evidence is dated from October 2000 to January 2001.  The 
representative specifically requests that this evidence be 
included in the considering the veteran's claims.  This 
evidence has not been considered by the RO.  The veteran has 
not waived consideration of this evidence by the RO.  
38 C.F.R. § 20.1304(c) (2001).  

The most recent VA examination of the veteran's service-
connected residuals of a fracture of the left fifth 
metatarsal is dated in June 1998.  The veteran has indicated 
that this disability has undergone an increase in severity 
since the last examination.  A current VA examination is 
therefore necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

The evidence establishes a current low back disability and a 
Morton's neuroma of the third and fourth metatarsal head 
interspace of the left foot.  The service medical records 
show that the veteran had trouble chewing after being struck 
in the jaw by a baseball in July 1954.  They do not show 
whether or not he sustained a fracture.  Consequently, a VA 
medical opinion is required to satisfy the duty to assist 
since the record does not contain sufficient evidence to make 
a decision on the claims.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  

On remand, the RO should consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Under the circumstances the case is REMANDED for the 
following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the claimed disabilities at issue on 
appeal. 

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 45,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

3.  The RO should schedule the veteran 
for a VA special orthopedic examination 
by an orthopedic surgeon or other 
available appropriate medical specialist 
to include on a fee basis if necessary to 
determine whether the veteran currently 
has residuals of a jaw injury, a low back 
disorder, or a Morton's neuroma of the 
third and fourth metatarsal head 
interspace of the left foot, and if so, 
the etiology thereof; and the current 
disabling manifestations of the service-
connected residuals of a fracture of the 
left fifth metatarsal.  The claims file 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination(s).  

The examiner should conduct any further 
indicated special studies.  

If the examiner determines that the 
veteran currently has residuals of a jaw 
injury, a low back disorder, or a 
Morton's neuroma of the third and fourth 
metatarsal head interspace of the left 
foot, the examiner then must answer the 
following: 

(a)  For each disability found, is it 
related to any incident of service, or if 
pre-existing active service, was 
aggravated thereby?  

(b)  With respect to a back disorder and 
Morton's neuroma of the third and fourth 
metatarsal head interspace of the left 
foot, is either or both secondary to the 
service-connected residuals of a fracture 
of the left fifth metatarsal?  

If no such causal relationship is 
determined to exist, the examiner must be 
requested to express an opinion as to 
whether the service-connected residuals 
of a fracture of the left fifth 
metatarsal aggravates either any back 
disorder found and/or Morton's neuroma of 
the third and fourth metatarsal head 
interspace of the left foot.  If such 
aggravation is found to exist, the 
examiner must address the following 
medical issues:

(a) The baseline manifestations which are 
due to any back disorder and or Morton's 
neuroma of the left foot;

(b) The increased manifestations which, 
in the opinion of the examiner, are 
proximately due to the service-connected 
residuals of a fracture of the left fifth 
metatarsal based on medical 
considerations; and




(c) The medical considerations supporting 
an opinion that increased manifestations 
of any back disorder and/or Morton's 
neuroma of the left foot are proximately 
due to the service-connected residuals of 
a fracture of the left fifth metatarsal .

Any opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  

As to the service-connected residuals of 
a fracture of the left fifth metatarsal, 
the examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2001).  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected 
disability at issue cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.





(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the service-connected disability at 
issue, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected disability involves 
only the joint structure, or the muscles 
and nerves as well.  

Any opinions expressed as to the severity 
of the service-connected disability at 
issue should be accompanied by a complete 
rationale.  

The veteran is hereby advised that 
failure to report for the above scheduled 
VA examination without good cause shown 
may adversely affect the out of his 
claims for service connection and an 
increased evaluation.  The governing 
regulation provides that failure to 
report without good cause for an 
examination in conjunction with a claim 
for an increased rating will result in 
the denial of the claim.  38 C.F.R. 
§ 3.655 (2001); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).


4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

5.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
claim of service connection for residuals 
of a jaw injury, service connection for 
residuals of a back injury and for a 
Morton's neuroma of the third and fourth 
metatarsal head interspace of the left 
foot on a direct service incurrence basis 
and as secondary to the service-connected 
residuals of a fracture of the left fifth 
metatarsal to include application of 
38 C.F.R. § 3.310(a) (2001) and Allen v. 
Brown, 7 Vet. App. 439 (1995); and the 
claim for a compensable evaluation for 
residuals of a fracture of the left fifth 
metatarsal with documentation of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2001), 
as warranted.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


